973 So.2d 665 (2008)
Craig Stephen SINCLAIR, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-390.
District Court of Appeal of Florida, Third District.
February 6, 2008.
Bennett H. Brummer, Public Defender, and Harvey J. Sepler, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Jerome Smiley, Jr., Assistant Attorney General, for appellee.
Before WELLS, ROTHENBERG, and SALTER, JJ.
PER CURIAM.
Craig Sinclair appeals his conviction by a jury for false imprisonment and the enhancement of his sentence based on his status as a prison releasee reoffender (PRR). We find that the evidence was sufficient to support the charge and conviction of false imprisonment, and we therefore affirm on that issue. With respect to the PRR enhancement, the State has commendably conceded error. False imprisonment is not an enumerated felony under subparagraph 775.082(9)(a)1, Florida Statutes (2004). We therefore reverse the sentence imposed on that basis and remand the case to the trial court for resentencing and any other appropriate action.[*]
*666 Affirmed in part; reversed and remanded in part.
NOTES
[*]  At oral argument, it was represented to the court by Sinclair's appellate counsel that Sinclair will be eligible for release when the PRR enhancement is eliminated upon re-sentencing. We neither endorse nor reject that representation, but we are issuing this opinion immediately in light of the State's concession and counsel's concern.